Title: To Thomas Jefferson from Thomas Russell-Greaves, 17 September 1788
From: Russell-Greaves, Thomas
To: Jefferson, Thomas


          
            
              Sir
            
            Nismes September 17th. 1788.
          
          After a journey of three weeks taking Dijon and Avignon in my way I have arrived at Nismes and have been here a fortnight. I was delighted with the Country I travelled through; finding every spot of Ground cultivated in the highest perfection, even the highest and most craggy hills, which Nature seemed to have intended to be useless, by the Industry of the Husbandman are harrowed and covered with the Luxeries of the Earth. And I have alone one complaint to make; while the Country is abounding with all the necessaries of Life, it appears to me astonishing that the policy of France so wise in most other things; should suffer such herds of beggars to croud the roads and fill the Cities, many of them without a second shirt and some with none; indeed it is a sight we are not used to in America and to me a most melancholy spectacle. It appears to me that these droves of poor People might be employed in some kind of work; which would be more honorary and less burdensome to the Nation. I should suppose the labour of their hands would always earn their bread particularly in a Country where living for the Poor is so cheap. I recev’d your billet a few mornings before I left Paris where you desire me to write you sometime. I am very sensible of the honor, and shall always be happy in improving my pen so agreably. I thank you for the very kind and friendly attention paid me while at Paris, as well as for the Letters you procured for me here, which have caused my time to pass away in the most agreable manner. I am treated with the greatest hospitality, and find Nismes very pleasant. The air I believe will be favorable to my cough, at present it is much the same. The Marquis is so well known in this City his Letters insures hospitality. Indeed, I feel greatly indebted to him for them, and possess the highest Esteem and veneration for a Man who in every instance, has shewn the greatest attachment to my Country. I enclose several letters which I beg the favor of you to forward with yours to America. One for Colonel Swan not knowing his address I must request you to have the trouble to see that he has it and you will greatly oblige one who has the Honor to subscribe himself with much esteem and respect Your most obedt. hble Servt.,
          
            
              Thomas Russell Greaves
            
          
        